 



Exhibit 10.1
Helmerich & Payne, Inc.
Annual Bonus Plan for Executive Officers
Overview
Annual bonus awards are available to certain executive officers to recognize and
reward desired performance. Each year the Human Resources Committee (the
“Committee”) approves the participants, the performance measures, and the
specific financial and strategic objectives. An executive officer’s bonus award
opportunity is determined primarily by the individual’s position and level of
responsibility.
Participation
The current participants in the Plan will be H&P’s executive management team,
which includes
Hans Helmerich,
John Lindsay,
Alan Orr,
Doug Fears, and
Steve Mackey.
Bonus Award Opportunity
Participants are assigned target bonus awards expressed as percentages of base
salary. These bonus awards are earned when performance objectives are achieved.
The award percentages are as follows:

                              Threshold   Target   Reach
Hans Helmerich
    40 %     80 %     120 %
John Lindsay
    25 %     50 %     75 %
Alan Orr
    25 %     50 %     75 %
Doug Fears
    20 %     45 %     70 %
Steve Mackey
    20 %     45 %     70 %

Financial Performance Objectives
The financial performance objectives selected align management with
shareholders. When these objectives are met, shareholders will realize greater
value in their Company ownership. A participant’s bonus award will be based upon
three disproportionately weighted financial measures being:

          Financial Measure   Weighting
Earnings Per Share
    35 %
Return on Invested Capital
    35 %
Operating EBITDA
    30 %

 



--------------------------------------------------------------------------------



 



The Board of Directors annually approves an operating and capital budget at its
September meeting. Each financial measure would be assigned threshold, target
and reach numbers based upon this approved budget. Actual financial results
would be compared to the budgeted numbers for each of the financial measures to
determine the amount of any bonus. Based on the ___fiscal year budget, the
following financial performance benchmarks have been developed for each
financial measure:

                                                              Prior            
                  Fiscal                               Year       Threshold    
Target     Reach     Actual  
Earnings Per Share
                               
 
                       
Return on Invested Capital
                               
 
                       
Operating EBITDA
                               
 
                       

                      Current     Prior       Fiscal     Fiscal       Year    
Year   Assumptions   Target     Actual  
Revenue Days — U.S. Land:
               
 
           
Revenue Per Day — U.S. Land:
               
 
           
U.S. Land Rig Utilization:
               
 
           
U.S. Offshore Utilization:
               
 
           
International Utilization:
               
 
           

Strategic Performance Objectives
The bonus, if any, derived from the Company’s financial performance may then be
adjusted by a maximum of 30% as determined by the Committee (“adjustment
factor”). Seventy-five percent of this adjustment factor would be based upon the
Committee’s evaluation of the Company’s total shareholder return relative to an
industry peer group. The remaining 25% of this adjustment factor would be based
upon the Committee’s evaluation of the Company’s goal of attaining higher than
industry average utilization and premium day rates.
This adjustment factor would be subject to a pre-determined safety performance
threshold. For fiscal year ___, in order to meet that threshold, H&P’s OSHA and
DAWFC rates must be ___below IADC averages. If this safety performance threshold
is not met, then the bonus would not be increased by the adjustment factor. The
bonus would not be decreased by the adjustment factor solely for the reason that
safety performance threshold was not met. However, if the adjustment factor
resulted in a decrease to the bonus, then the bonus would be decreased even if
the safety performance threshold is met.

2